DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. (US Pub. No.: 2017/0136716 A1) (hereinafter Shindo) and further in view of Friedrich et al. (US Pub. No.: 2008/0087371 A1) (hereinafter Friedrich).
Regarding claim 1, Shindo anticipates a method for manufacturing a high-pressure tank including a liner configured to store gas and a reinforcing layer made of fiber-reinforced resin and configured to cover an outer surface of the liner, the method comprising: 
a first step of forming cylinder member made of the fiber-reinforced resin (Fig. 3; ¶0059); a second step of forming two dome members made of thermoplastic resin including short fibers or fillers (corresponding to  fiber-reinforced resin) (¶0066). 
a third step of forming a reinforcing body that is the reinforcing layer by joining both end portions of cylinder member (20A) and end portions of the two dome members (4, 3) respectively (Fig. 7A-7C). 
Shindo is silent about forming the cylinder member by winding a release material around a mandrel and winding the fiber-reinforced resin on the release material. 
Carley discloses a method of making fiber reinforced resin polymer mortar pipe. The method discloses winding release material (56) around a mandrel. The release material can be coated with glue or can be saturated with a resin material. This can be done for the purpose of getting the sheets or release material to adhere to one another and to confirm closely to the shape of the underlying mandrel. The glue or resin can be applied via a suitable spray or coating station 58 that is positioned downstream from the rollers 54. A heating station 60 is positioned downstream from the winding station 58 and can be provided in the form of an oven or the like for the purpose of drying the wetted release material for forming a tube structure having an 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize release material as taught by Carley within the method of manufacturing a high-pressure tank as taught by Shindo. The benefit of doing so would have been to allow the cylinder member to be removed prior to construction of the high-pressure tank. 
Regarding claims 2 and 4, Carley discloses the release material can be in the form of kraft paper, mylar (corresponding to heat shrinkable), cellophane, aluminum foil or the like. The release material is dispensed so that it preferably covers the outside surface of the mandrel thereby forming a tube that is both capable of moving axially along the mandrel to subsequent pole fabrication stations (corresponding to inside diameter larger than a diameter of the mandrel), and protecting the mandrel from the subsequently disposed materials that will be applied thereto during the pole forming process (¶0084). A heating station 60 is positioned downstream from the winding station 58 and can be provided in the form of an oven or the like for the purpose of drying the wetted release material for forming a tube structure having an outside diameter that closely conforms to an outside diameter of the mandrel (¶0085).
Regarding claim 3, Carley discloses resin may be selected form the group or resins that include polyester, thermosetting resins such as epoxy (¶0029). These resins are similar to the resin used in instant invention. Thus, they would naturally have gas barrier properties and would serves as the liner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.